         Case 1:19-cv-01130-JB-KK Document 17 Filed 02/26/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

 CODY LICON, Individually and For Others                Case No. 1:19-cv-1130
 Similarly Situated
                                                        JURY TRIAL DEMANDED
 v.
                                                        CLASS AND COLLECTIVE ACTION
 BOS SOLUTIONS, INC.


                       JOINT MOTION TO APPROVE FLSA
               SETTLEMENT AND DISMISS LAWSUIT WITH PREJUDICE

1.      INTRODUCTION

        Plaintiffs Cody Licon, Michael Blackwood, and Chris McCollum (collectively, Plaintiffs) and

Defendant BOS Solutions, Inc. (Defendant) file this Joint Motion to Approve the Parties’ FLSA

Settlement and Dismiss this Lawsuit with Prejudice pursuant to the settlement reached in this case.

The settlement is a reasonable compromise that will adequately compensate Plaintiffs for the unpaid

overtime hours alleged and will eliminate the need for the Parties to engage in protracted and

expensive litigation.

2.      BACKGROUND

        Licon filed this collective action on December 3, 2019. ECF 1. Licon alleged BOS misclassified

him and other similarly situated workers as independent contractors and paid them a day rate with no

overtime in violation of the Fair Labor Standards Act (FLSA) and New Mexico Minimum Wage Act

(NMMWA). Id. Licon therefore claimed he and the class members were entitled to unpaid back wages,

as well as liquidated damages, attorneys’ fees, interest, and costs. Id.; see also 29 U.S.C. § 216.

        The parties hotly contested BOS’s actions, good faith, pay practices, and other issues.

Ultimately, a settlement was reached. See Exhibit 1, Settlement Agreement and Release (the

Agreement). Plaintiffs will receive meaningful relief for their claimed overtime hours. Plaintiffs submit

this is a fair and reasonable result of a bona fide dispute concerning the payment of wages to Plaintiffs.
             Case 1:19-cv-01130-JB-KK Document 17 Filed 02/26/20 Page 2 of 8



See id. at ¶ 11.3.

3.       SETTLEMENT TERMS

         The settlement terms are set forth in the Agreement. See Ex. 1. A summary of the settlement

terms is as follows:

         •     Plaintiffs individual Settlement Amounts based on their pro rata share of the Net Settlement

               Amount based on the number of days they worked during the relevant time period. Ex. 1-

               A.

         •     In exchange for the payments, Plaintiffs will release BOS and the Released Parties from any

               and all Released Claims. Ex. 1 at ¶ 7.

         •     Class Counsels’ Attorneys’ Fee and Cost Payment shall be paid via wire. These Payments

               are not be subject to withholdings. Id. at ¶ 8.

         •     Class Counsel will receive reasonable attorneys’ fees and costs, or 40% of the Gross

               Settlement Amount. Id. at ¶ (a).

4.       ARGUMENT & AUTHORITY

         “When employees file suit against their employer to recover back wages under the FLSA, the

parties must present any proposed settlement to the district court for review and a determination of

whether the settlement agreement is fair and reasonable.” Baker v. Vail Resorts Mgmt. Co., 2014 WL

700096, at *1 (D. Colo. Feb. 24, 2014) (citing Lynn's Food Stores, Inc. v. United States, 679 F.2d 1350,

1353 (11th Cir. 1982)). “To approve the settlement agreement, the Court must find that (1) the

litigation involves a bona fide dispute, (2) the proposed settlement is fair and equitable to all parties

concerned, and (3) the proposed settlement contains a reasonable award of attorneys’ fees.” Id. (citing

Lynn's Food Stores, 679 F.2d at 1354). The United States District Court of New Mexico has adopted

this same analysis. See, e.g., Rodarte v. Board of County Com’rs of Bernalillo Cnty., 2015 WL 5090531, at *7

(D.N.M. Aug. 28, 2015) (“[T]he Court will subsume its discussion of those factors to the more general

                                                        2
         Case 1:19-cv-01130-JB-KK Document 17 Filed 02/26/20 Page 3 of 8



concerns identified by the Baker court as dispositive to Lynn’s Food.”). That being said, “an extensive

review of every FLSA settlement has never been required by the Tenth Circuit” nor by this District.

See, e.g., Acevedo v. Southwest Airlines Co., 2019 WL 6712298, at *6-7 (D.N.M. Dec. 10, 2019) (citing

Arnold v. Navika Capital Grp., LLC, No. 14-CV-378-GKF-FHM, 2016 WL 8198319, at *1 (N.D. Okla.

May 20, 2016) (“[B]ecause the Tenth Circuit has not yet required court approval for FLSA settlements,

the movants remain free to enter into the settlement agreements, if they so desire.”); Fails v. Pathway

Leasing Ltd. Liab. Co., No. 18-cv-00308-CMA-MJW, 2018 WL 6046428, at *4 (D. Colo. Nov. 19,

2018) (holding, in the FLSA context, “the Court is not required to review the merits of the settlement

agreement, and the parties may no longer wish for the Court to do so”)).

       A. A bona fide dispute existed.

           Parties requesting approval of an FLSA settlement must provide the Court with sufficient

   information to determine whether a bona fide dispute exists. Id. (citing Baker, 2014 WL 700096 at

   *1). To meet this requirement, the following must be presented:

           (1) a description of the nature of the dispute; (2) a description of the employer's
           business and the type of work performed by the employees; (3) the employer's
           reasons for disputing the employees' right to a minimum wage or overtime; (4)
           the employees' justification for the disputed wages; and (5) if the parties dispute
           the computation of wages owed, each party's estimate of the number of hours
           worked and the applicable wage.

   Baker, 2014 WL 700096 at *1.

           The following demonstrates the presence of a bona fide dispute in which Plaintiffs have a

   reasonable chance of prevailing on the merits, whereas the Defendant has viable defenses that

   could, at the very least, reduce Plaintiffs’ recovery.

           i.      Description of the Dispute, Employer’s Business, and the Type of Work
                   Performed by Employees.

       Licon filed this putative collective, alleging BOS misclassified him and other similarly situated

workers as independent contractors and paid them a day rate with no overtime compensation in


                                                     3
           Case 1:19-cv-01130-JB-KK Document 17 Filed 02/26/20 Page 4 of 8



violation of the FLSA and NMMWA. ECF 1.

          Plaintiffs performed work for BOS as Solids Control Technicians. Id. As Solids Control

Technicians, Plaintiffs spent their time separating drilling fluid from the solids crushed by the drill bit

and carried up to the surface in the drilling fluid. Id. at ¶ 40. Plaintiffs further alleged they performed

non-exempt work, did not have any supervisory responsibilities, could not hire or fire BOS’s

employees, did not exercise discretion or judgment as to matters of significance, and were blue-collar

workers. Id. at ¶¶ 41-44.

          BOS is the leading providers of Solids and Liquids Waste Separation Solutions with

operations throughout the United States, including in New Mexico. Id. at ¶ 31. Indeed, Plaintiffs

alleged that the Solids Control work they performed for BOS was integral to its business objectives.

Id. at ¶ 32.

               ii.    Employer’s Reasons for Disputing Employee’s Right to Minimum Wage
                      or Overtime.

          BOS contends that it was not Plaintiffs employer, and that Plaintiffs were properly classified

as independent contractors. Defendant therefore contends that, as independent contractors, Plaintiffs

were not entitled to the overtime provisions of the FLSA or NMMWA. See, e.g., ECF 8 at Aff. Def.

No. 25.

               iii.   Employees’ Justification for the Disputed Wages.

          As described, supra, Plaintiffs claim BOS improperly misclassified them as independent

contractors in order to avoid paying them overtime. Plaintiffs further contend, as a matter of

economic reality, their relationship with BOS rose to the level of an employee-employer relationship,

and therefore they were entitled to the overtime provisions of the FLSA and NMMWA. ECF 1 at ¶¶

18, 30, 53-64 (addressing the economic realities of Plaintiffs’ relationship with BOS), 74-83 (same).

Thus, because Plaintiffs contend they were actually BOS’s employees, BOS’s day rate pay policy



                                                     4
         Case 1:19-cv-01130-JB-KK Document 17 Filed 02/26/20 Page 5 of 8



deprived them of overtime when they worked in excess of 40 hours in a workweek in violation of the

FLSA and NMMWA. Id. at ¶¶ 20, 52.

           iv.     Each Party’s Estimate of the Number of Hours Worked and Wages Owed.

        Because Plaintiffs were paid on a day rate basis, BOS did not track their actual hours worked.

Plaintiffs contend, however, that they generally worked 10 or more hours a day for up to 7 days a

week, for weeks at a time. Id. at ¶¶ 50-51, 70. Because BOS did not track Plaintiffs’ actual hours

worked, Plaintiff are entitled to rely on their recollection to provide their best estimate of the number

of hours they worked for BOS based on a just and reasonable inference. See Anderson v. Mt. Clemens

Pottery Co., 328 U.S. 680, 687-88 (9146).

        B. The Settlement is Fair and Equitable to All Parties Concerned.

        In determining whether a settlement is fair to the parties in a FLSA collective action, this

Court looks at whether the settlement reflects the legal and factual disputes “at play when the

settlement was reached while compensating FLSA collective action members with a significant

portion of the amount Plaintiffs sought at trial.” Rodarte, 2015 WL 5090531, at *9. The proposed

settlement both reflects the disputes at play and would compensate Plaintiffs a significant portion of

what they would seek at trial.

        As previously discussed, there were considerable factual and legal disputes in this case. Both

sides faced the usual, but significant burdens and risks attendant to a highly disputed action. For

Plaintiffs, a jury could award substantially less—including awarding Plaintiffs nothing—than the

proposed settlement amount. Regardless of outcome, each individual Plaintiff would have endured

protracted litigation requiring the disruption of responding to additional written discovery, being

deposed, preparing for trial, and testifying at trial. For BOS, a jury could award substantially more

after having to also endure the added cost and burdens of trial.

        After considering the factual and legal disputes, as well as the risks Plaintiffs face in going to


                                                    5
         Case 1:19-cv-01130-JB-KK Document 17 Filed 02/26/20 Page 6 of 8



trial, the proposed settlement awards Plaintiffs a considerable portion of the wages and penalties they

would have sought at trial.

        Importantly, Plaintiffs agree that the terms of the Agreement are fair and reasonable, and

Plaintiffs have raised no objections to the Agreement’s terms. See Ex. 1. Plaintiffs’ position strongly

supports the approval of the Agreement.

        Since the settlement reflects the legal and factual disputes “at play when the settlement was

reached while compensating FLSA collective action members with a significant portion of the

amount Plaintiffs sought at trial,” it is fair to the parties and should be approved. Rodarte, 2015 WL

5090531, at *9.

        C. The Attorneys’ Fees and Costs Requested Are Reasonable.

        The FLSA entitles a prevailing plaintiff to recover a reasonable attorney’s fee … and costs of

the action. See, e.g., Gray v. Phillips Petroleum Co., 971 F.2d 591, 593 (10th Cir. 1992) (quoting 29 U.S.C.

§ 216(b)). For purposes of attorneys’ fees, plaintiff is considered a “prevailing party” if he succeeds on

any significant issue in litigation which achieves some of the benefit he sought in bringing suit. Jackson

v. Austin, 267 F. Supp.2d 1059, 1063 (D. Kan. 2003). Though the court has discretion to determine

the amount and reasonableness of the fee, the FLSA fee award is mandatory. Wright v. U-Let-Us Skycap

Serv., Inc., 648 F. Supp. 1216, 1218 (D. Colo. 1986).

        Further, the Tenth Circuit has long held that calculation of an attorney’s fee can be based on

a percentage of the common fund bestowed upon the class. Brown v. Phillips Petroleum Co., 838 F.2d

451, 454 (10th Cir. 1988). However, the percentage reflected in a common fund award must be

reasonable. Id.

        Here, Plaintiffs’ Counsel seeks 40% of the Gross Settlement Amount, which will cover both

attorneys’ fees and costs. This is well within the range of fees and costs approved by other federal

district courts within the Tenth Circuit. See, e.g., Robles v. Brake Masters Sys., No. CIV 10-0135 JB/WPL,

                                                     6
         Case 1:19-cv-01130-JB-KK Document 17 Filed 02/26/20 Page 7 of 8



2011 WL 9717448, at *19, (D.N.M. Jan. 31, 2011) (The Court has recognized in other cases that “[f]ees

in the range of 30–40% of any amount recovered are common in complex and other cases taken on

a contingent fee basis.”); Geist v. Handke, No. 2:17-cv-02317-HLT, 2018 WL 6204592, at *3 (D. Kan.

Nov. 28, 2018) (approving 40% fees in FLSA settlement); Vaszlavik v. Storage Technology Corp., No. 95-

B-2525, 2000 WL 1268824, at *4 (D. Colo. Mar. 9, 2000) (noting for attorneys’ fees in a common fund

FLSA settlement, “the ordinary 20%-50% range and is presumptively reasonable”); Cimarron Pipeline

Const., Inc. v. Nat'l Council On Comp. Ins., Nos. CIV 89-822-T and CIV 89-1186-T, 1993 WL 355466

at *2 (W.D. Okla. June 8, 1993) (“Fees in the range of 30-40% of any amount recovered are common

in complex and other cases taken on a contingent fee basis.”). Importantly, Plaintiffs nor BOS are

opposed to the requested attorneys’ fees and costs. See Ex. 1. Accordingly, the Court should approve

the requested fees and costs which are in the permissible range courts in the Tenth Circuit have

recognized.

5.     CONCLUSION

       For the foregoing reasons, the Court should approve the Parties’ Settlement Agreement, enter

judgment in the amounts specified in the proposed order, and dismiss this lawsuit with prejudice.




                                                  7
        Case 1:19-cv-01130-JB-KK Document 17 Filed 02/26/20 Page 8 of 8



 Respectfully submitted,

/s/ Andrew W. Dunlap                              /s/ Daniel N. Lenhoff (with permission)
Michael A. Josephson                              Michael J. Muskat
TX Bar No. 24014780                               TX Bar No. 24002668
(admitted in D.N.M.)                              D.N.M. No. 17-134
Andrew W. Dunlap                                  Daniel N. Lenhoff
TX Bar No. 24078444                               TX Bar No. 24003024
(admitted in D.N.M.)                              D.N.M. No. 17-135
Taylor A. Jones                                   MUSKAT MAHONY & DEVINE, LLP
TX Bar No.                                        1201 Louisiana Street, Suite 850
(pro hac vice)                                    Houston, TX 77002
JOSEPHSON DUNLAP                                  713.987.7850 (Telephone)
11 Greenway Plaza, Suite 3050                     713.987.7854 (Fax)
Houston, Texas 77046
713.352.1100 (Telephone)                          ATTORNEYS FOR DEFENDANT
713.351.3300 (Facsimile)
mjosephson@mybackwages.com
adunlap@mybackwages.com
tjones@mybackwages.com

AND

Richard J. (Rex) Burch
TX Bar No. 24001807
(admitted in D.N.M.)
BRUCKNER BURCH, PLLC
8 Greenway Plaza, Suite 1500
Houston, Texas 77046
713.877.8788 (Telephone)
713.877.8065 (Fax)
rburch@brucknerburch.com

 ATTORNEYS FOR PLAINTIFFS


                               CERTIFICATE OF SERVICE

       I served a copy of this document on all counsel of record via the Court’s ECF system on
February 26, 2020 in accordance with the Federal Rules of Civil Procedure.

                                               /s/ Andrew W. Dunlap
                                               Andrew W. Dunlap




                                              8
